DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 11/17/2020 wherein claims 1 and 11 have been amended and claims 16 and 17 have been added.
Claims 1-17 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments filed 11/17/2020 regarding the rejection of claims 1-8, 10-12 and 14 made by the Examiner under 35 USC 103 over Schweinsberg et al. (US 2014/0165301) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 8/19/2020.
Applicants arguments filed 11/17/2020 regarding the rejection of claim 9 made by the Examiner under 35 USC 103 over Schweinsberg et al. (US 2014/0165301), further in view of Sedelbach et al. (US 2003/0215479) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 8/19/2020.
Applicants arguments filed 11/17/2020 regarding the rejection of claims 13 and 15 made by the Examiner under 35 USC 103 over Schweinsberg et al. (US 2014/0165301) further in view of Draghiceanu (US 2007/0136958) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 8/19/2020.
In regards to the 103 rejection, Applicant asserts the following:
A) the claims require the composition to comprise less than 2% of an alcohol. There is no corresponding description in Schweinsberg that would lead one of ordinary skill in the art to 
In response to A, while Schweinsberg does not specifically recite the limitation “wherein the composition comprises less than 2% of an alcohol” this is not seen as mitigating because the teaching of Sweinsberg does not itself require the presence of more than 2% of alcohol. For example, [0111] teaches “[T]he oxidative coloring agents according to the present invention can contain further ingredients. It is preferred in this context to use polyvalent alcohols that have moisture-donating properties. Oxidative coloring agents according to the present invention that contain at least one polyvalent alcohol, preferably selected from the group of sorbitol and/or glycerol and/or 1,2-propylene glycol or mixtures thereof, in a total quantity from about 0.05 to about 15 wt %, preferably about 0.1 to about 10 wt %, particularly preferably about 0.15 to about 5 wt %, and in particular about 0.15 to about 1 wt %...” Here, inclusion of an alcohol may be 0.1%, or 0.15% or 1% which are all well below the stipulated range of 2%. 
[0140] of Schweinsberg teaches recites “[F]urther cosmetic oils preferred according to the present invention are selected from fatty alcohols having 6 to 30 carbon atoms, which are unsaturated or branched and saturated or branched and unsaturated. The branched alcohols are often also referred to as "Guerbet alcohols," since they are obtainable via the Guerbet reaction. Preferred alcohol oils are 2-hexyldecanol (Eutanol.RTM. G 16), 2-octyldodecanol (Eutanol.RTM. G), 2-ethyhexyl alcohol, and isostearyl alcohol.” This section is directed to cosmetic oils which may be selected from other agents that do not include alcohols. For Example, [0130] teaches “cosmetic oils preferred according to the present invention are selected from benzoic acid esters of linear or branched C.sub.8-22 alkanols. Benzoic acid C12 to C15 alkyl esters, obtainable e.g. as the commercial product Finsolv TN, benzoic acid isostearyl esters, 
Regarding, [0158] does suggest that the surfactant include alcohol containing surfactants such as ethoxylated castor oil. According to Table 2, when castor oil is used as a surfactant it is in an amount of 0.70% by weight of the composition which is less than the required 2%. More broadly, the surfactant which Applicant pointes to may be preset at a lower value of 0.1% by weight based in on the total weight of the oxidizing agent (see [0165]). 
Thus, there is no requirement that alcohol be present in an amount of greater than 2% by weight of the composition. 

















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-8, 10-12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweinsberg et al. (US 2014/0165301).
Schweinsberg is directed to a gentle hair coloring compositions and methods of application the composition comprising a mixture of a cosmetically suitable carrier, at least one alkalizing agent, at least one oxidation dye precursor of the developer type (e.g. coloring agent see [0174]) (see instant claims and 1 and 11), at least one oxidation dye precursor of the coupler type, a cosmetic oil, hydrogen peroxide and at least one 4-morpholinomethyl-substituted silicone (see claim 1) wherein the 4-morpholinomethyl-substituted silicone may be Belsil ADM 8301 E (Applicant’s elected film forming species) (see [0109]) (see instant claims 1-8).  Exemplified developer components include p-phenylenediamine and 2-(2-hydroxyethyl)-p-phenylenediamine (see [0177]) (see instant claim 12). In all, Schweinsberg suggests a method of dying hair comprising applying onto hair a composition comprising Belsil ADM 8301 E (Applicant’s elected film forming species) and a hair coloring agent. 
Regarding the requirement that the compsotiion comprise less than 2% of alcohol, the Examiner finds no teaching or requirement that the composition according to Schweinsberg comprise an alcohol in an amount greater than 2%.  Although Schwinesberg contemplates alcohol containing components such alkanolamines used as alkalinizing agents (see [0133]), polyvalent alcohols (see [0111]) and cosmetic oils (see [0140]), there is no requirement that these alcohol containing components be included into the formulations as an oil (or alkalinizing agent) as there are alternative species from these groups that are not alcohols. Accordingly, compositions comprising less than 2% alcohol would have been well within the purview of an ordinarily skilled person. 
The only difference between Schweinsberg and the instant claims is that Schweinsberg does not teach the specific combination of components as claimed in a single embodiment (e.g. method comprising applying a composition comrpsing Belsil ADM 8301 E and hair colorant onto hair), or with sufficient specificity to be anticipatory.  The specific combination of features claimed is disclosed within the teaching of Schweinsberg, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation.   Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  See MPEP 2141(I).  Consistent with this reasoning, it would have been obvious to have selected various combinations of various disclosed ingredients from within Schweinsberg's disclosure, to arrive at a method of dying hair comprising the components and steps of the instant claims with a reasonable expectation for success.
\Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schweinsberg et al. (US 2014/0165301) as applied to claims 1-8, 10-12, 14 and 16 above, and further in view of Sendelbach et al. (US 2003/0215479).
Schweinsberg fails to teach their hair coloring method as comprising a pigment.
Sendelbach is directed to hair cosmetic compositions wherein the composition is to comprise a dye component comprising at least one coloring substance or oxidation dye precursor products (see claim 26) wherein the hair coloring substance is a hair coloring inorganic pigment (see claim 27). Thus, as it were known that pigments, like dye precursors, could be used to color hair, it would have been obvious modification of Schweinsberg to include a pigment material for providing hair coloring benefit. See MPEP 2143(I)(A), 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schweinsberg et al. (US 2014/0165301) as applied to claims 1-8, 10-12, 14 and 16 above, and further in view of Draghiceanu (US 2007/0136958).
Schweinsberg fails to teach the composition as being applied to already dyed hair as well as kit comprising the hair coloring composition and an applicator.
Draghiceanu is directed to a hair dye kit which may be used to dye hair that has previously been dyed (see [0005]) so as to renew or match the previously applied color. The kit for applying the hair coloring composition includes an applicator such as a brush or sticks (see [0005] and [0017]). It would have been modify to modify Schweinsberg such that the hair coloring composition is included in a kit comprising an applicator because doing such would provide improved convenience to the end user (see abstract). See MPEP 2143(I)(C)..
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 1-8, 10-12, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulze zur Wiesche et al. (US 2014/0245542).
Schulze is directed to a keratin pretreatment method comprising first applying a pretreatment agent into the hair, wherein the pretreatment agent is a 4-morpholinomethyl-substituted silicone (see [0008]). A hair coloring agent is applied to the hair subsequent to the pretreatment agent within a time span from about 1 second to about 24 hours. The hair coloring agent is obtained by mixing a composition (A), which contains at least one oxidation dye precursor of the developer type and at least one oxidation dye precursor of the coupler type, wherein composition (A) is to be mixed with a composition (B) which contains at least one oxidizing agent and at least one (see [0008]). 
The 4-morholinomethyl-substituted silicone may have the following structure: 

    PNG
    media_image1.png
    451
    695
    media_image1.png
    Greyscale
 which is a amodimethicone/morpholinomethyl silesquiane copolymer (see [0081]). It is noted that this is the polymer material in Belsil ADM 8301 E (as elected by Applicant) (see instant claims 1-8). It is noted that Schulze’s pretreatment, (A) and (B) compositions are free of alcohol components.
Schulze fails to teach a method wherein the amodimethicone/morpholinomethyl silesquiane copolymer is not provided together in in a composition comprising the hair coloring agent.
Schweinsberg is directed to a gentle hair coloring compositions and methods of application the composition comprising a mixture of a cosmetically suitable carrier, at least one alkalizing agent, at least one oxidation dye precursor of the developer type (e.g. coloring agent see [0174]) (see instant claims and 1 and 11), at least one oxidation dye precursor of the coupler type, a cosmetic oil, hydrogen peroxide and at least one 4-morpholinomethyl-substituted silicone (see claim 1) wherein the 4-morpholinomethyl-substituted silicone may be Belsil ADM 8301 E (Applicant’s elected film forming species) (see [0109]) (see instant claims 1-8).  Exemplified developer components include p-phenylenediamine and 2-(2-hydroxyethyl)-p-phenylenediamine (see [0177]) (see instant claim 12). In all, Schweinsberg suggests a method of dying hair 
Thus, as it was known that compositions may comprise a amodimethicone/morpholinomethyl silesquiane copolymer, a developer component and a dye component together in one composition rather than in separate compositions (as taught by Schulze), it would have been an obvious manipulation of Schulze to formulate a composition that included all components (e.g. the amodimethicone/morpholinomethyl silesquiane copolymer, dye and developer component) with a reasonable expectation for success in providing a hair coloring benefit. See MPEP 2143(A) which states that combining prior art elements according to known methods to yield predictable results is indicia of obviousness.  
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611